DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          BRIAN L. LOGRECO,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-328

                           [December 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 07-014384-CF-
10A.

   Brian L. Logreco, Milton, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.